Order filed May 1, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00349-CV
                                    ____________

                            RIESON GABRIEL, Appellant

                                            V.

               ASSOCIATED CREDIT UNION OF TEXAS, Appellee


                        On Appeal from the 10th District Court
                              Galveston County, Texas
                         Trial Court Cause No. 10-CV-4171


                                      ORDER

      On April 23, 2012, appellant filed a document entitled “Plaintiff’s Appeal Trial
Court Decision to Grant Defendant’s Motion for Traditional and No-Evidence Summary
Judgment.” The document appears to be an attempt to file appellant’s brief in this appeal.
The court has determined that appellant has not properly presented this cause in his brief.
Appellant failed to comply with Rule 38 of the Texas Rules of Appellate procedure. In



                                            1
particular, appellant has failed to provide any citations to the record and to authority to
support the issues presented. Tex. R. App. P. 38.1(g), (i).

       Accordingly, pursuant to Rule 38.9(b), the court STRIKES appellant’s “brief” filed
April 23, 2012, and ORDERS appellant to file an amended brief in compliance with the
Texas Rules of Appellate Procedure. The clerk’s record in this appeal has not been filed;
it is due on or before May 25, 2012.        Appellant’s brief, including citations to the
documents in the record, is due 30 days after the record has been filed. See Tex. R. App.
P. 38.6(a).

        If appellant fails to file an amended brief incompliance with the rules as ordered
herein, the appeal will be dismissed for want of prosecution. See Tex. R. App. P. 42.3(b).

                                         PER CURIAM




                                            2